DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (USPN 2014/0375219 A1) in view of Sakamoto (JP 2013-007827 A).

As to claim 1, Lee teaches a mobile communication device (see at least [0036]), comprising:

a flexible display at least partially housed in the first section and the second section (see at least figs. 3, 5-12, [0003]: foldable, [0036]);
a first sensor that generates first data used to identify the angle (see at least figs. 1, 3, 5- 12: angle sensing unit 130, [0012] "an angle sensing unit configured to sense a folding angle", [0013], [0045], [0050]);
a second sensor that generates second data used to identify illuminance around the mobile communication device (see at least figs. 1, 3, 5-12: illuminance sensing unit, [0012], [0013], [0045], [0046], [0050]); and
a processor operatively connected to the first sensor and the second sensor (see at least fig. 1: processor 160), and configured to:
store, in a memory, first information indicating a plurality of angle ranges and second information indicating illuminances respectively corresponding to the plurality of angle ranges (see at least [0051]-[0053]: storage unit, fig. 1, fig. 12: S1220, S1240, S1250, S1260 — note that S1220 and S1240 indicate first and second angle ranges and note it would be understood to one skilled in the art for the threshold values described in fig. 12 to indicate that all these values would be stored);
identify the angle formed between the first section and the second section based on the first data obtained from the first sensor (see at least figs. 1, 3, 5-12: angle sensing unit 130),

confirm, from the first information stored in the memory, an angle range to which the identified angle belongs (see at least [0051]-[0053]: storage unit, fig. 1, fig. 12: S1220, S1240, S1250, S1260 — note that S1220 and S1240 indicate first and second angle ranges),
confirm, from the second information stored in the memory, illuminance corresponding to the confirmed angle range (see at least [0051]-[0053]: storage unit, fig. 1: illuminance sensing units, figs. 4-8, fig. 12: S1220, S1240, S1250, S1260 — note that S1220 and S1240 indicate first and second angle ranges and claim 1),

    PNG
    media_image1.png
    643
    421
    media_image1.png
    Greyscale

determine whether the illuminance, which is identified based on the second data obtained from the second sensor, is greater than the illuminance confirmed from the second information stored in the memory (see at least fig. 1: illuminance sensing units; figs. 4-8; fig. 12: S1240, S1250, S1260 and claim 1 “first illuminance sensing unit provided in the first side configured to sense illuminance; a second illuminance sensing unit provided in the second side, 
operate the flexible display at a first brightness when the identified illuminance is greater than the illuminance confirmed from the second information (see at least fig. 12: S1220, S1240, S1250, S1260 and claim 1), and
operate the flexible display at a second brightness, which is dimmer than the first brightness, when the identified illuminance is less than or equal to the illuminance confirmed from the second information (see at least fig. 12: S1210, S1220, S1240, S1250, S1260 and claim 1).
Lee does not directly teach wherein the processor is configured to operate the flexible display at the second brightness by determining a correction value based on an influence of 
Sakamoto teaches detecting an illuminance with a sensor to determine a brightness of one side of the display, and then based on the angle between the two sides, adjusts the brightness of the second side of the display and reduces the illuminance of the second side by a predetermined amount based on the angle between the two sides (see at least [0022]- [0023]: note determining an angle between two sides indicates an influence of brightness of the first section on the second section. Further, adjusting brightness indicates a correction value is used and the size of the angle creates a correction value/amount. Therefore, Sakamoto teaches "wherein the processor is configured to operate the flexible display at the second brightness by determining a correction value based on an influence of brightness of the first section on the second section, and determining the second brightness based on the correction value.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the illuminance correction as taught by Sakamoto with the device of Lee in order to make each display screen easier to view, without increasing the number of light receiving elements to be mounted in an electronic apparatus having a plurality of display screens (see Sakamoto at least Abstract). Support for modifying Lee is found in at least paragraph [0160]. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements and the combination yielded nothing more than predictable results to one of ordinary skill in the art.


a first section (see at least figs. 3, 5-12);
a second section coupled to the first section, movable between a folded state and a unfolded state (see at least figs. 3, 5-12, [0003]: foldable, [0036));
a flexible display coupled to the first section and the second section (see at least figs. 3, 5-12, [0003]: foldable, [0036]);
a light sensor (see at least figs. 1, 3, 5-12: illuminance sensing unit, [0012], [0013], [0045], [0046], [0050]); and
a processor (see at least fig. 1: processor 160) configured to:
identify a plurality of partially folded states including a first partially folded state and a second partially folded state when the foldable mobile terminal apparatus is moved from the folded state to the unfolded state (see at least figs. 2-11), and
control a brightness level of the flexible display based on an amount of light sensed by the light sensor and according to an identified partially folded state among the plurality of partially folded states (see at least fig. 11: S1120, S1130, S1140, fig. 12: S1220, S1240, S1250, S1260 and claim 1),
wherein the light sensor is disposed at the second section and faces an inner side of the first section having the flexible display, when the foldable mobile terminal apparatus is in the folded state (see at least figs. 1, 3, 5-12 and claim 1: illuminance sensing unit).
wherein the processor is further configured to:
 (see at least fig. 1: processor 160, illuminance sensing units, figs. 3-10, fig. 11: S1120, S1130, S1140, fig. 12: S1220, S1240, S1250, S1260 and claim 1 “first illuminance sensing unit provided in the first side configured to sense illuminance; a second illuminance sensing unit provided in the second side, which is an opposite side of the first side, configured to sense illuminance; and a processor configured to control the first body, the second body, the angle sensing unit, the first illuminance sensing unit, and the second illuminance sensing unit, wherein the processor is further configured to: set illuminance of at least one of the first display screen and the second display screen provided at the first side, based on a first illuminance value detected by the first illuminance sensing unit of the first side, when the folding angle between the first body and the second body is equal to an illuminance threshold angle or greater than the illuminance threshold angle, set the illuminance of at least one of the first display screen and the second display screen provided at the first side, based on a second illuminance value detected by the .
Lee does not directly teach determining a correction value based on an influence of brightness of the first section on the second section, and determining the brightness level based on the correction value.
Sakamoto teaches Sakamoto teaches detecting an illuminance with a sensor to determine a brightness of one side of the display, and then based on the angle between the two sides, adjusts the brightness of the second side of the display and reduces the illuminance of the second side by a predetermined amount based on the angle between the two sides (see at least [0022]-[0023]: note determining an angle between two sides indicates an influence of brightness of the first section on the second section. Further, adjusting brightness indicates a correction value is used and the size of the angle creates a correction value/amount. Therefore, Sakamoto teaches "control a brightness level of the flexible display based on an amount of light sensed by the light sensor and according to an identified partially folded state among the plurality of partially folded states by determining a correction value based on an influence of brightness of the first section on the second section, and determining the brightness level based on the correction value").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the illuminance correction as taught by Sakamoto with the device of Lee in order to make each display screen easier to view, without increasing the number of light receiving elements to be mounted in an electronic 

As to claim 4, the combination of Lee and Sakamoto teach the mobile communication device of claim 1 (see above rejection), wherein the processor is further configured to determine the mobile communication device as being in a low illuminance environment in response to the identified illuminance being within the second range (see Lee at least figs. 1, 11-12, and claim 1 and Sakamoto at least figs. 1, 4-6, 9-11,16-18, 20-21).

As to claim 5, the combination of Lee and Sakamoto teach the mobile communication device of claim 1 (see above rejection), wherein the housing further includes a folding section connected between the first section and the second section, and wherein the first sensor includes an encoder sensor that is at least partially housed in the folding section (see Lee at least figs. 1, 3, 5-12: angle sensing unit 130, [0012] "an angle sensing unit configured to sense a folding angle", [0013], [0045], [0050], and claim 1 and Sakamoto at least figs. 1, 4-6, 9-11,16- 18, 20-21).

As to claim 6, the combination of Lee and Sakamoto teach the mobile communication device of claim 1 (see above rejection), wherein the first sensor includes a first sensor circuit 

As to claim 7, the combination of Lee and Sakamoto teach the mobile communication device of claim 1 (see above rejection), further comprising a third sensor capable of generating third data used to identify the illuminance, wherein the second sensor faces a first direction with respect to an outside of the mobile communication device, and the third sensor faces a second direction different from the first direction with respect to the outside, and wherein the processor is configured to perform the identifying of the illuminance based on the third data obtained from the third sensor (see Lee at least fig. 1: second illuminance sensing unit and claim 1: the second illuminance sensing unit provided in the second side and configured to sense illuminance and Sakamoto at least figs. 1, 4-6, 9-11,16-18, 20-21).

As to claim 11, the combination of Lee and Sakamoto teach the foldable mobile terminal apparatus of claim 8 (see above rejection), further comprising a sensor for generating data used to identify the angle between the first section and the second section, wherein, when the angle identified using the data generated by the sensor is within the first angle range, the processor is 

As to claim 12, the combination of Lee and Sakamoto teach the foldable mobile terminal apparatus of claim 11 (see above rejection), wherein, when the angle identified using the data generated by the sensor is within the second angle range, the processor is further configured to control a brightness level of the flexible display based on the identified illuminance (see Lee at least figs. 1, 3 and 5-12, and claim 1 and Sakamoto at least figs. 1, 4-6, 9-11,16-18, 20- 21).

As to claim 13, the combination of Lee and Sakamoto teach the foldable mobile terminal apparatus of claim 11 (see above rejection), further comprising a folding section connected between the first section and the second section, wherein the sensor includes an encoder sensor that is housed in the folding section (see Lee at least figs. 1, 3 and 5-12, and claim 1 and Sakamoto at least figs. 1, 4-6, 9-11, 16-18, 20-21).

As to claim 14, the combination of Lee and Sakamoto teach the foldable mobile terminal apparatus of claim 11 (see above rejection), wherein the sensor includes a first sensor circuit housed in the first section, and a second sensor circuit housed in the second section, wherein 

As to claim 15, the combination of Lee and Sakamoto teach the foldable mobile terminal apparatus of claim 8 (see above rejection), further comprising a sensor used to identify the angle formed between the first section and the second section, wherein the processor is further configured to control the flexible display to operate at a higher brightness level when the angle identified using the sensor is within the second angle range than when the angle identified using the sensor is within the first angle range (see Lee at least figs. 1 and 11-12, and claim 1 and Sakamoto at least figs. 1, 4-6, 9-11,16-18, 20-21).

As to claim 16, the combination of Lee and Sakamoto teach the foldable mobile terminal apparatus of claim 8 (see above rejection), further comprising a sensor generating data used to identify the angle formed between the first section and the second section, wherein the processor is further configured to set a color of a section of the flexible display coupled to the first section to a black color when the angle identified using the data generated by the sensor is within the first range (see Lee at least figs. 1 and 11-12, and claim 1, and Sakamoto at least figs. 

Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive.

Applicant argues —
“Paragraphs [0153]-[0156] of Lee teach activating at least one of a first display and a second display if a folding angle between a first body and a second body is greater than or equal to a display threshold angle, adjusting the illuminance of a display screen based on a first illuminance value detected by a first illuminance sensor located on a first side if the folding angle is greater than or equal to an illuminance threshold angle, or adjusting the luminance of a display screen based on a second illuminance value detected by a second illuminance sensor located on a second side if the folding angle is less than the illuminance threshold angle.
However, it is respectfully asserted that Lee either alone or as combined fails to teach or suggest “confirm, from the second information stored in the memory, illuminance corresponding to the confirmed angle range,” as claimed. That is, while a range of angles greater than or equal to (or less than) the display threshold angle or the illuminance threshold angle, in Lee, may broadly suggest a confirmed angle range, Lee fails to teach or suggest “confirm, from the second information stored in the memory, illuminance corresponding to the confirmed angle range,” either alone or as combined.

As to independent Claim 8, it is respectfully noted that the recitations of Claim 10 have been inserted into independent Claim 8.
It is respectfully asserted that neither the above-referenced paragraphs [0153]-[0156] of Lee, nor Lee as a whole, teaches or suggests “identify the foldable mobile terminal apparatus to be in the first partially folded state when an angle between the first section and the second section is within a first angle range, control the flexible display to operate at a first brightness level when the foldable mobile terminal apparatus is identified to be in the first partially folded state, identify the foldable mobile terminal apparatus to be in the second partially folded state when the angle between the first section and the second section is within a second angle range larger than the first angle range, and control the flexible display to operate at a second brightness level higher than the first brightness level when the foldable mobile terminal 
Lee and Sakamoto, either alone or in combination, do not render obvious the features of amended independent Claims 1 and 8. As such, Applicants respectfully submit that amended Claims 1 and 8 are allowable.
While not conceding the patentability of dependent Claims 4-7 and 11-16, Applicants submit that these Claims are allowable at least based on their dependency on independent Claims 1 and 8, respectively.”

Examiner disagrees —
Lee teaches: 
confirm, from the second information stored in the memory, illuminance corresponding to the confirmed angle range (see at least [0051]-[0053]: storage unit, fig. 1: illuminance sensing units, figs. 4-8, fig. 12: S1220, S1240, S1250, S1260 and claim 1 “first illuminance sensing unit provided in the first side configured to sense illuminance; a second illuminance sensing unit provided in the second side, which is an opposite side of the first side, configured to sense illuminance; and a processor configured to control the first body, the second body, the angle sensing unit, the first illuminance sensing unit, and the second illuminance sensing unit, wherein the processor is further configured to: set illuminance of at least one of the first display screen and the second display screen provided at the first side, based on a first illuminance value detected by the first illuminance sensing unit of the first side, when the folding angle 
determine whether the illuminance, which is identified based on the second data obtained from the second sensor, is greater than the illuminance confirmed from the second information stored in the memory (see at least fig. 1: illuminance sensing units; figs. 4-8; fig. 12: S1240, S1250, S1260 and claim 1 “first illuminance sensing unit provided in the first side configured to sense illuminance; a second illuminance sensing unit provided in the second side, which is an opposite side of the first side, configured to sense illuminance; and a processor configured to control the first body, the second body, the angle sensing unit, the first illuminance sensing unit, and the second illuminance sensing unit, wherein the processor is further configured to: set illuminance of at least one of the first display screen and the second display screen provided at the first side, based on a first illuminance value detected by the first illuminance sensing unit of the first side, when the folding angle between the first body and the second body is equal to an illuminance threshold angle or greater than the illuminance threshold angle, set the illuminance of at least one of the first display screen and the second display screen provided at the first side, based on a second illuminance value detected by the second illuminance sensing unit of the second side, when the folding angle between the first 
identify the foldable mobile terminal apparatus to be in the first partially folded state when an angle between the first section and the second section is within a first angle range, control the flexible display to operate at a first brightness level when the foldable mobile terminal apparatus is identified to be in the first partially folded state, identify the foldable mobile terminal apparatus to be in the second partially folded state when the angle between the first section and the second section is within a second angle range larger than the first angle range, and control the flexible display to operate at a second brightness level higher than the first brightness level when the foldable mobile terminal apparatus is identified to be in the second partially folded state and an amount of light sensed by the light sensor is identical to an amount of light sensed by the light sensor in the first partially folded state (see at least fig. 1: processor 160, figs. 3-10, fig. 11: S1120, S1130, S1140, fig. 12: S1220, S1240, S1250, S1260 and claim 1).
Independent Claims 8 includes features similar to Claim 1 and are therefore rejected for at least the same reasons (see above for full rejection).
Dependent Claims 4-7 and 11-16 are rejected at least based on their dependency on independent Claims 1 and 8, respectively.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JENNIFER L ZUBAJLO/             Examiner, Art Unit 2623                                                                                                                                                                                           	12/26/2116793805

	/AMARE MENGISTU/                           Supervisory Patent Examiner, Art Unit 2623